Opinion issued December 18, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00159-CV
                            ———————————
                        JENNIFER BRADEN, Appellant
                                         V.
                          HUSSAIN RAHIM, Appellee


                    On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-45660


                          MEMORANDUM OPINION

      On October 24, 2014, appellant was notified of intent to dismiss this appeal

for want of prosecution for failure to file a brief by November 4, 2014. See TEX.

R. APP. P. 38.8(a)(1). To date, no appellate brief has been received.
      The Court, having examined and fully considered the documents on file,

appellant’s failure to file a proper appellate brief and this Court’s notice, is of the

opinion this appeal should be dismissed for want of prosecution. See Tex. R. App.

P. 42.3(a).

      We dismiss all other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                          2